DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 11  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites “in the second operating mode, playing back the audio via the plurality of …” and then “that of the audio played back via …” and wherein “the audio” has an insufficient antecedent basis for the limitation in claim 4 and causes confusing because it is unclear what “the audio” is and it is unclear whether “the audio” is referred to “center input channel”, “left input channel”, or “right input channel” as recited in the parent claim 1, and it is unclear which “device” is to perform “playing back the audio” and it is unclear whether “playing back the audio” is performed by “the first playback device”, “the second playback device”, or “the third playback device” and  thus, renders claim indefinite.  
Claim 11 is rejected for the at least similar reasons described in claim 4 above since claim 11 recited the similar deficient features as recited in claim 4 above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (US 20080273721 A1).
Claim 1: Walsh teaches an analogous field of endeavor by disclosing a first playback device (title and abstract, ln 1-13 and a surround sound system in fig. 4) and wherein the first playback device comprising:
a plurality of transducers (including center speaker array 454 having two or more speaker drivers that can be independently driven, para 13); 
a network interface (decoder 412 to receive encoded audio signal, speaker ports 453A/453B, etc., in fig. 4); 
one or more processors (including spatial processor 430 in fig. 4, para 40); and 
a computer-readable medium (machine-readable medium, para 57) storing instructions (software installed, para 57) that, when executed by the one or more processors (executed by the processor, para 57), cause the first playback device to perform operations comprising: 
receiving, at the first playback device, a source stream of audio content comprising a left input channel, a right input channel, and a center input channel (C or center channel 451C, FR and FL channels signals or front right and front left channel signals 451B/451A in fig. 4); 
in a first operating mode (spatially-processing is enabled under no speakers connected to the speaker ports 453A/453B), playing back audio via the plurality of transducers based on the left input channel, the right input channel, and the center input channel (combining a front-left signal, a front-right channel signal, and a center channel signal by 406, 458 to generate speaker feeds to the first and the second drivers of the center speaker 454 in fig. 4); and 
in a second operating mode (refraining from spatial processing front-left and front-right channel signals 451A/451B when front-left and front-right channels 451A/451B are provided to front-left and front-right speakers, para 41): 
playing back audio via the plurality of transducers based on at least the center input channel (center channel signal via 406 to the speaker array 454 in fig. 4, para 41); 
causing, via the network interface (port, one of 453A/453B in fig. 4), audio to be played back via a second playback device based on at least the right input channel (a speaker connected to the port 453B in fig. 4, para 41); and 
causing, via the network interface (another one of 453A/453B in fig. 4), audio to be played back via a third playback device based on at least the left input channel (a speaker connected to the port 453A in fig. 4, para 41).
Claim 8 has been analyzed and rejected according to claim 1 above.
Claim 15 has been analyzed and rejected according to claims 1, 8 above and Walsh further teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a first playback device having a plurality of transducers (spatial processor 430 in fig. 4, para 40, machine-readable medium, para 57, software installed, para 57, and executed by the processor, para 57).
Claim 2: Walsh further teaches, according to claim 1 above, wherein, in the first operating mode, the plurality of transducers are configured to play back a full portion of the left, right, and center channels (controlled by 434 and opened to 451B/451A and no signals to 451A/451B in fig. 4, para 45), and, in the second operating mode (controlled by 434 to disable operation of front-channel spatial processing circuitry 456 when front-left and front-right speakers are connected to ports 453A/453B in fig. 4, para 44-45), the plurality of transducers are configured to play back (i) a full portion of the center channel (through 406 in fig. 4) and (ii) none or only a portion of the right and left channels (456 is disabled, para 44, i.e., none of signals outputted from 456 in fig. 4, para 44-45).
Claim 5: Walsh further teaches, according to claim 1 above, wherein the operations further comprise: detecting that at least one of the second or third playback devices is bonded to the first playback device (Walsh, detect a connection of the left and the right speakers connected to the ports 453A/453B in fig. 4, via a load-sensing circuitry, para 45); and after detecting, transitioning the first playback device from the first mode to the second mode (Walsh, the spatial processor refrains from spatially processing front-left and front-right channel signals when front-left and front-right speakers are connected, abstract, i.e., no more FR/FL signals to be spatially processed via 456, but directly from 434 to the connected front-left and front-right speakers through the ports 453A/453B in fig. 4).
Claim 6 has been analyzed and rejected according to claims 1, 5 above (an opposite aspect for disconnection of the port 453A/453B via the load-sensing circuitry, para 45).
Claim 7 has been analyzed and rejected according to claim 1 above and wherein operating in the second mode comprises operating the first playback device in a bonded zone with the second and third playback devices, the operations further comprising: 
detecting that the second playback devices is no longer bonded with the first playback device (one of the left-front and the right-front speakers is not connected to one of the ports 453A/453B, para 41); and 
after detecting that the second playback device is no longer bonded with the first playback device, transitioning the first playback device from the second operating mode to a third operating mode, wherein in the third operating mode, the first playback device outputs the right input and center input channels and transmits, via the network interface, the left input channel to the third playback device (when front-left or front-right speakers are not used, the audio outputs of center speaker operating the virtualization of the not-used front speaker, para 41).
Claim 9 has been analyzed and rejected according to claims 8, 2 above.
Claim 12 has been analyzed and rejected according to claims 8, 5 above.
Claim 13 has been analyzed and rejected according to claims 8, 6 above.
Claim 14 has been analyzed and rejected according to claims 8, 7 above.
Claim 16 has been analyzed and rejected according to claims 15, 2 above.
Claim 19 has been analyzed and rejected according to claims 15, 5 above.
Claim 20 has been analyzed and rejected according to claims 15, 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckhardt et al. (US 20150331663 A1, hereinafter Beckhardt) and in view of reference Walsh (US 20080273721 A1).
Claim 1: Beckhardt teaches a first playback device (title and abstract, ln 1-13, a controller 500 of fig. 5 with a zone player 120 in fig. 1B), comprising: 
a plurality of transducers (speakers 418 in a zone player 400 in fig. 4; a zone player exampled in figs. 2A-2C, and wherein each has multiple speakers); 
a network interface (network interface 402 in fig. 4); 
one or more processors (processor 408, audio processing circuit 412 including at least one DSP, etc., in fig. 4, para 57); and 
a computer-readable medium (memory 410 in fig. 4) storing instructions (storing instructions) that, when executed by the one or more processors (executed by at least the processor 408), cause the first playback device to perform operations comprising: 
receiving, at the first playback device, a source stream of audio content comprising a left input channel, a right input channel, and a center input channel (as bonded zone or player, when one or more zone players of a paired player becomes unresponsive, disappears, or fails, the remaining zone players in the bonded zone configured to automatically redistribute the channel distribution to compensate for the failure, para 126, as a bonded zone or player, to receiving left, right and center channel signals, para 70; and thus, receiving left, right, and center channels is inherently for audio channel redistribution and compensation above);
in a first operating mode, playing back audio via the plurality of transducers based on the left input channel and the center channel, or the right input channel and the center channel (render left channel content with at least one center channel device at step 832 or render right channel content with at least one center channel device at step 842; by using a second playback device or player to compensate the failure in fig. 6A-6C); and 
in a second operating mode: 
playing back audio via the plurality of transducers based on at least the center input channel (no fail or recover case, bonded zone has more players and zone player 120 renders the center channel audio component, para 127, and para 158-159);
causing, via the network interface, audio to be played back via a second playback device based on at least the right input channel (zone player 118 renders the right front channel audio component, para 127, e.g., after recovering from the failure or during a normal operation); and 
causing, via the network interface, audio to be played back via a third playback device based on at least the left input channel (zone player 116 renders the left front channel audio component, para 127, e.g., after recovering from the failure or during the normal operation).
However, Beckhardt does not explicitly teach wherein in the first operating mode, playing back audio via the plurality of transducers based on the left input channel, the right input channel, and the center input channel.
Walsh teaches an analogous field of endeavor by disclosing a first playback device (title and abstract, ln 1-13 and a surround sound system in fig. 4) and wherein the first playback device comprising:
a plurality of transducers (including center speaker array 454 having two or more speaker drivers that can be independently driven, para 13); 
a network interface (decoder 412 to receive encoded audio signal, speaker ports 453A/453B, etc., in fig. 4); 
one or more processors (including spatial processor 430 in fig. 4, para 40); and 
a computer-readable medium (machine-readable medium, para 57) storing instructions (software installed, para 57) that, when executed by the one or more processors (executed by the processor, para 57), cause the first playback device to perform operations comprising: 
receiving, at the first playback device, a source stream of audio content comprising a left input channel, a right input channel, and a center input channel (C or center channel 451C, FR and FL channels signals or front right and front left channel signals 451B/451A in fig. 4); 
in a first operating mode (spatially-processing is enabled under no speakers connected to the speaker ports 453A/453B), playing back audio via the plurality of transducers based on the left input channel, the right input channel, and the center input channel (combining a front-left signal, a front-right channel signal, and a center channel signal by 406, 458 to generate speaker feeds to the first and the second drivers of the center speaker 454 in fig. 4); and 
in a second operating mode (refraining from spatial processing front-left and front-right channel signals 451A/451B when front-left and front-right channels 451A/451B are provided to front-left and front-right speakers, para 41): 
playing back audio via the plurality of transducers based on at least the center input channel (center channel signal via 406 to the speaker array 454 in fig. 4, para 41); 
causing, via the network interface (port, one of 453A/453B in fig. 4), audio to be played back via a second playback device based on at least the right input channel (a speaker connected to the port 453B in fig. 4, para 41); and 
causing, via the network interface (another one of 453A/453B in fig. 4), audio to be played back via a third playback device based on at least the left input channel (a speaker connected to the port 453A in fig. 4, para 41) for benefits of improving the operation simplicity and obtain surround sound experiences without interruption of audio reproduction (para 3, e.g., load-sensing circuitry for automation, para 45 or flexibly by a user, para 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the modified the first operating mode and wherein in the first operating mode, playing back audio via the plurality of transducers based on the left input channel, the right input channel, and the center input channel, as taught by Walsh, to the first operating mode in the first playback device, as taught by Beckhardt, for the benefits discussed above.
Claim 8 has been analyzed and rejected according to claim 1 above.
Claim 15 has been analyzed and rejected according to claims 1, 8 above and the combination of Beckhardt and Walsh further teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a first playback device having a plurality of transducers (Beckhardt, processor 408, audio processing circuit 412 including at least one DSP, etc., in fig. 4, para 57, memory 410 in fig. 4, storing instructions and executed by at least the processor 408, and Walsh, spatial processor 430 in fig. 4, para 40, machine-readable medium, para 57, software installed, para 57, and executed by the processor, para 57).
Claim 2: the combination of Beckhardt and Walsh further teaches, according to claim 1 above, wherein, in the first operating mode, the plurality of transducers are configured to play back a full portion of the left, right, and center channels (Walsh, controlled by 434 and opened to 451B/451A and no signals to 451A/451B in fig. 4, para 45), and, in the second operating mode (Beckhardt, no failure, left, right, and center channels are played back individually by the bonded zone players, para 127, and Walsh, controlled by 434 to disable operation of front-channel spatial processing circuitry 456 when front-left and front-right speakers are connected to ports 453A/453B in fig. 4, para 44-45), the plurality of transducers are configured to play back (i) a full portion of the center channel (Beckhardt, zone player 120 playing back the center channel audio component, para 127, and Walsh, through 406 in fig. 4) and (ii) none or only a portion of the right and left channels (no left and right channel signals played by the zone player 120, and but played by zone players 116/118 respectively, para 127 and Walsh, 456 is disabled, para 44, i.e., none of signals outputted from 456 in fig. 4, para 44-45).
Claim 3: the combination of Beckhardt and Walsh further teaches, according to claim 1 above, wherein, in the first operating mode, the first playback device is configured to play back the center input channel according to a first radiation pattern (Beckhardt, balance the overall output volume level of the remaining bonded zone players or recalibrating of the remaining zone players in the bonded zone as a new configuration after a playback device fails, para 115; including volume balance, para 120-121), and, in the second operating mode, the first playback device is configured to play back the center input channel according to a second radiation pattern different than the first radiation pattern (Beckhardt, before the fail of the playback device, playback the audio content according to a respective responsibilities including volume level, frequency, delay to be played back individually, para 88; and thus, both volume and frequency range adjusted inherently causes a change in frequency spectrum, i.e., radiation pattern in frequency domain).
Claim 4: the combination of Beckhardt and Walsh further teaches, according to claim 1 above, wherein, in the second operating mode, playing back the audio via the plurality of transducers based on at least the center input channel comprises playing back an arrayed channel output (Beckhardt, the zone player including tweeter, a mid-range driver, and a low-range driver arrayed in fig. 2A, para 32, and fed with associated with drive signal of the channel in high frequency for the tweeter, mid-range for the mid-range driver, and low frequency for a low-range driver, i.e., arrayed channel output, para 72) based on a parameter associated with the at least one of the second or third playback devices (Beckhardt, independently removing the audio content the zone player is not responsible for providing, e.g., the a low-frequency range zone player subwoofer causes each zone player to remove the audio frequency range such as low frequency range each zone player is not responsible for providing, i.e., the arrayed channel output is dependent on the low frequency setting of the subwoofer as the parameter of the at least one of the second and the third playback device in fig. 7, para 88), the arrayed channel output having a different acoustic signature than that of the audio played back via the plurality of transducers based on the left, right, and center input channels in the first mode (Beckhardt, in the case of the low frequency zone player failure in fig. 8A, the other zone player originally removing bass frequency range needs to recover at least portion of the bass frequency range the subwoofer failed to provide, i.e., the frequency range indicative of the acoustic signature of the remaining zone player which is different in the subwoofer failure and prior failure).
Claim 5: the combination of Beckhardt and Walsh further teaches, according to claim 1 above, wherein the operations further comprise: detecting that at least one of the second or third playback devices is bonded to the first playback device (Beckhardt, detecting a second playback device is connected to a playback system, abstract, and para 137, and Walsh, detect a connection of the left and the right speakers connected to the ports 453A/453B in fig. 4, via a load-sensing circuitry, para 45); and after detecting, transitioning the first playback device from the first mode to the second mode (Beckhardt, the individual responsibilities recovered after the second zone player connected, abstract, and Walsh, the spatial processor refrains from spatially processing front-left and front-right channel signals when front-left and front-right speakers are connected, abstract, i.e., no more FR/FL signals to be spatially processed via 456, but directly from 434 to the connected front-left and front-right speakers through the ports 453A/453B in fig. 4).
Claim 6 has been analyzed and rejected according to claims 1, 5 above (Beckhardt, opposite to the failure cases, e.g., bonding zone players, section V Bonded Zones, para 69-78, and Walsh, an opposite aspect for disconnection of the port 453A/453B via the load-sensing circuitry, para 45).
Claim 7 has been analyzed and rejected according to claim 1 above and wherein operating in the second mode comprises operating the first playback device in a bonded zone with the second and third playback devices, the operations further comprising: 
detecting that the second playback devices is no longer bonded with the first playback device (Beckhardt, the right channel device is detected to be fail at step 840 with yes and Walsh, one of the left-front and the right-front speakers is not connected to one of the ports 453A/453B, para 41); and 
after detecting that the second playback device is no longer bonded with the first playback device, transitioning the first playback device from the second operating mode to a third operating mode, wherein in the third operating mode, the first playback device outputs the right input and center input channels and transmits, via the network interface, the left input channel to the third playback device (Beckhardt, causing the zone player 120 to render the right channel playback and as well the center channel playback the zone player 120 is originally to perform and the zone player 116 at least to render the left channel signal the zone player 116 is originally to perform, para 159 and Walsh, when front-left or front-right speakers are not used, the audio outputs of center speaker operating the virtualization of the not-used front speaker, para 41).
Claim 9 has been analyzed and rejected according to claims 8, 2 above.
Claim 10 has been analyzed and rejected according to claims 8, 3 above.
Claim 11 has been analyzed and rejected according to claims 8, 4 above.

Claim 12 has been analyzed and rejected according to claims 8, 5 above.
Claim 13 has been analyzed and rejected according to claims 8, 6 above.
Claim 14 has been analyzed and rejected according to claims 8, 7 above.
Claim 16 has been analyzed and rejected according to claims 15, 2 above.
Claim 17 has been analyzed and rejected according to claims 15, 3 above.
Claim 18 has been analyzed and rejected according to claims 15, 4 above.
Claim 19 has been analyzed and rejected according to claims 15, 5 above.
Claim 20 has been analyzed and rejected according to claims 15, 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654